Mellen C. J.
delivered the opinion of the Court.
The principal questions on the trial of this cause appear to have been whether the pauper resided in Wiseasset on the 25th of March 1821; and if so, in what character and with what intention ; — whether it was his home, in the legal sense of the term ; or only the place of his temporary abode during the winter, with the design to return, in-the spring, to a legal home elsewhere. The testimony in relation to these points was all submitted to the jury; and under the instructions given them by the presiding Judge, their verdict has established the following facts; — 1. that the pauper was residing in Wiseasset before and on the 21sl of March 1821 ; and 2dly, that at the time of his going to Wiscas-set to reside, he had no home elsewhere, to which he had any intention to return. These points are thus settled. If we look to the habits and character of the pauper, and to his conduct and mode of living while in Wiseasset, we may ascertain whether, by his residence in that town on the day the act was passed, he gained a settlement there. He was a single man and had no family ; — followed the business of fishing in the summer, living in his boat. It does not appear how long before this time he had left his father’s house, or in what places he had usually spent his winters. But during the winter of 1820 and 1821, it seems he lived in the family of one Hunewell, and paid for his board by his labor. We do not perceive why, in this respect, he must not be considered as any other boarder, paying for his board in cash. He was rightfully and by contract, one of HunewelVs family ; and his house must have been deemed as the pauper’s place of abode in respect to the service of legal process. As he had no home else*357where, we are of opinion that the facts in the case are such as to shew that the pauper resided, dwelt and had his home in Wiscas-set within the true intent and meaning of the statute. We are satisfied with the correctness of the instructions of the Judge to the jury ; and accordingly there must be judgment on the verdict.